TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00011-CV



 Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, and Luciano Rivera, Appellants

                                                  v.

                                The City of Round Rock, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 09-604-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The parties have filed an agreed joint motion to abate the appeal, explaining that they

are in negotiations to settle their dispute. We grant the motion and abate the appeal. The parties are

instructed to either file a motion to reinstate or a status report no later than August 15, 2014.

               It is ordered May 23, 2014.



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Filed: May 23, 2014